¶17 Penoyar, J.
(concurring) — I respectfully disagree with an interpretation of WAC 296-155-655(10)(b) that requires an employer to keep the front edge of the tire at least 24 inches from the trench because that interpretation is not reasonable. The footprint of the tire is what is relevant to safety, not the front edge of the tire in the air above the ground. If a loader is placed parallel to a trench, the tire footprint and the front edge of the tires are equidistant to the trench. Therefore, under the majority’s reasoning, a contractor could place weight, and thus danger, closer to a trench by orienting the equipment differently. Another problem with the majority’s interpretation is that the distance that weight would be from a trench would vary with the diameter of the tire and the diameter may, or may not, reflect the weight the tire is carrying. Thirdly, it is more difficult to determine when the front edge of a tire is within 24 inches of a trench than when a tire’s footprint is within 24 inches. Contractors need a rule that is easy to understand and apply and that promotes safety. Therefore, I disagree with the majority’s interpretation of the rule.
*376¶18 Although I would interpret section 655(10)(b) differently, I agree with the result the majority reaches. Substantial evidence supports the finding that the wall did not collapse. Therefore, the front-end loader was accidentally allowed to fall into the excavation, and the loader was placed within 24 inches of the excavation wall by any measure.